Citation Nr: 1139109	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder due to chemical and asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran had active military service from January 1982 to January 1986 and from May 1986 to October 1991.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including especially to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of her claimed lung or respiratory disorder and its potential attribution to her military service.  She had this VA examination in April 2010.


FINDINGS OF FACT

1.  The Veteran complained of coughing, chest pain, sinus congestion, and sore throat while in service, and it was determined she had sinusitis and bronchitis.

2.  She has continued to experience essentially these same symptoms since service, and the records of her VA and private evaluation and treatment since service also note these very same diagnoses of sinusitis and bronchitis, but also chronic obstructive pulmonary disease (COPD).


3.  The April 2010 VA examiner that evaluated the Veteran on remand determined she does not have chronic sinusitis based on the results of a CT scan; he acknowledged that she had had several episodes of acute sinusitis, which he said would account for her reported symptoms of sore throat and sinus congestion, but as there was no objective evidence of chronic sinusitis during his evaluation of her, no etiology opinion was offered regarding the sinusitis.  And although he confirmed she has COPD, with a cough and bronchitis, he determined this disorder is not due to her service because she supposedly only had one instance of acute bronchitis during her military service and reportedly no treatment during 1990 or 1991 or for many years after service, until November 2005.

4.  Other medical evidence in the file, however, confirms the Veteran had complaints and received treatment for bronchitis on several occasions during those intervening years since service, including in May 1993 and November 2001, contrary to what this VA compensation examiner determined in his review of the file.  His unfavorable medical opinion therefore was based on an inaccurate factual premise.  And even since his acknowledgment of treatment since November 2005, the Veteran continued to receive evaluation and treatment in December 2006 and in September and October 2009; she also contemporaneously had mild obstructive disease in November 2006 and sinus-related problems or issues in August 2007.

5.  So while there is no competent and credible evidence she has chronic sinusitis attributable to her military service, versus just acute sinusitis in years past, there is competent and credible evidence confirming she has experienced continuous symptoms since service as a result of her bronchitis in service and now COPD.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in her favor, the Veteran's bronchitis and COPD were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of the claim).

II.  Entitlement to Service Connection for a Lung or Respiratory Disorder

The Veteran attributes this disorder to exposure to chemicals and asbestos while in the military because she was stationed onboard naval aircraft carriers.

Service connection is granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.
      
Stated somewhat differently, service connection requires:  (1) proof the Veteran has the claimed disability or at least has since filing the claim; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the presently claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding her claimed exposure to asbestos while in service, there is no specific statutory guidance with regard to asbestos-exposure-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-exposure- related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The date of this amended material is December 13, 2005.  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 
4-2000 (Apr. 13, 2000). 


The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id., at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities:  fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

The adjudication of a claim for service connection for a disability resulting from asbestos exposure resultantly should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id., at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523   (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

Here, the Board need not determine whether the Veteran was exposed to asbestos during her military service in the manner she is alleging.  And, for that matter, the Board also need not determine whether she was exposed to toxic chemicals, either, as she also is alleging, since the Board is granting her claim on other grounds, namely, that she experienced relevant symptoms during her service, regardless, received pertinent diagnoses, and has continued to experience essentially these very same symptoms since service and has additionally received these very same diagnoses.  And as will be explained, the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not continuous treatment for these symptoms, although the records from during service and since indicate both, contrary to what the April 2010 VA compensation examiner concluded.

Regarding in-service incurrence of a relevant disease or injury, the Veteran's service treatment records (STRs) from May 1987 and February to November 1991 show complaints of coughing, chest pain, sinus congestion, and sore throat.  The diagnoses were sinusitis and bronchitis.  So not only did she have relevant symptoms while in service, but also received these pertinent diagnoses.

Her post-service VA outpatient evaluation and treatment records show further complaints and treatment for bronchitis beginning in November 1991, so just one month after her military service had ended.  She received still additional treatment at a VA facility for bronchitis in May 1993, November 2001, November 2005, December 2006, and in September and October 2009.  Also in January 2006, so in the midst of that treatment, she also underwent a pulmonary function test (PFT) that determined she had an obstructive defect, albeit minimal, confirmed by the decrease in flow rate at peak flow, and flow at 50 to 75 percent of the volume curve.  A November 2006 treatment record shows a resultant diagnosis of mild obstructive disease, referring to COPD.  She also complained of sinus-related problems or issues in August 2007.

Additionally, records obtained from Dr. M.P. show the Veteran was again treated for bronchitis in August 1998 by this private physician.  Her treatment for this disorder, along with additional complaints of coughing and congestion, continued through November 2001.  In January and February 1999, she was also treated for chronic sinusitis, which was confirmed by a CT scan.  Dr. M.P. indicated the Veteran's sinusitis "comes and goes."

Pursuant to the Board's January 2010 remand directive, the Veteran had a VA compensation examination in April 2010 for a medical nexus opinion concerning the etiology of her claimed disorder - and specifically in terms of whether it is attributable to her military service.  The VA examiner noted the Veteran's complaints that she has suffered from sinus congestion/sinusitis, coughing, sore throat, and bronchitis since her military service, which has gotten "progressively worse."  A CT scan, however, determined there was no then current evidence of "chronic" sinusitis and, therefore, this examiner did not render an opinion as to the etiology of this claimed disorder.  He acknowledged the Veteran had had several episodes of "acute" sinusitis in years past, which he said would account for her reported symptoms of sore throat and sinus congestion.  But he apparently did not see any objective evidence of the type of permanent disability required for service connection.


A PFT confirmed the Veteran has COPD, however, with coughing and bronchitis, although this VA examiner ultimately determined the COPD was not caused by or related to the supposed one documented instance of bronchitis in service.  Based on his review of the file, he concluded the Veteran was treated in 1990 or 1991 for bronchitis, but not again until November 2005, some 14 years later.

It therefore seems he impermissibly based his unfavorable medical opinion on the perceived lack of continuous treatment since service rather than the continuous symptoms required by 38 C.F.R. § 3.303(b).  This is particularly noteworthy since, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  And although the Court also has made a distinction between events claimed to have occurred in combat versus those, as here, which admittedly did not, insofar as what is reasonable to be expected in the way of documentation of relevant disease or injury and consequent symptoms (see Bardwell v. Shinseki, 24 Vet. App. 36 (2010)), the Veteran in this particular instance also has this objective documentation, as evidenced by the numerous records in the file showing her ongoing evaluation and treatment dating back to her service.

The Court also indicated in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), that review of the claims file is not dispositive of the probative value of a medical opinion.  Rather, it is the information gathered from that review (or lack thereof) that is more determinative.  The Court added in Neives-Rodriguez that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Additionally, a medical opinion based upon an inaccurate factual premise is not probative evidence to be considered when deciding a claim.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  


Here, as noted, the Veteran had in fact been treated for bronchitis numerous times between her separation from service in October 1991 and when the VA examiner mistakenly determined she was first treated after service, in November 2005.  This intervening treatment included in November 1991, the month following her separation from service, also in May 1993.  Moreover, she is competent to proclaim having experienced relevant symptoms since service and on a continual basis.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Therefore, in balancing the evidence for and against the claim, the Board finds the Veteran's statements of continuous symptoms since service are not only competent but also credible, so ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  And her lay statements also are for the most part supported by the medical evidence in the file, except for the VA compensation examiner's April 2010 opinion - which, notably, was based on an inaccurate factual premise so of little-to-no probative value.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence). 

Certainly then, when resolving all reasonable doubt in her favor, it is at least as likely as not that her bronchitis and COPD date back to her military service.  And in this circumstance, she is given the benefit of the doubt and her claim granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, this only need be an as likely as not proposition).

In concluding, the Board realizes the Veteran has submitted several medical treatise articles on lung disorders, including from exposure to asbestos and chemicals, which she obtained from USA Today and the American Lung Association.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  So, even though the Veteran does not have a medical professional supporting her contentions, at least in the sense contemplated by these precedent cases, the Board is nonetheless granting her claim, so this ultimately is inconsequential.


ORDER

The claim for service connection for a lung or respiratory disorder, diagnosed as COPD and bronchitis, is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


